DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/30/2020 has been entered. Claims 1-7 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takahashi (JP 2016-089016 A, See machine translation for citation).
Regarding claim 1, Takahashi discloses a polyamideimide resin composition comprising a polyamideimide resin, N-formylmorpholine (4-morpholine carbaldehyde), water, and a basic compound (Abstract). 
However, Takahashi does not explicitly disclose a change in viscosity of the composition from before storage to after storage at 60°C for 7 days is within 30%.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, when 4-morpholine carbaldehyde was used during the producting of a polyamideimide resin, an aqueous resin composition containing the polyamidemide resin obtained under these conditions was prone to a reduction in viscosity during storage [0007]  Therefore, the claimed effects and physical properties, i.e. a change in viscosity of the composition from before storage to after storage at 60°C for 7 days is within 30% would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 2, Takahashi discloses a number average molecular weight of the polyamideimide resin is at least 5,000 and not more than 50,000 which is the same as the claimed range (Abstract and page 3).
Regarding claim 3, Takahashi discloses the polyamideimide resin preferably has an acid value, composed of a combination of carboxyl groups in the resin and other carboxyl groups formed as a result of ring-opening of acid anhydride groups, within a range from 10 to 80 mg KOH/g (page 3).
Regarding claim 4, Takahashi discloses the amount of water added is preferably at least 15% by mass (page 5).
Regarding claims 5-7, Takahashi discloses a fluorine-based coating material prepared by adding a fluororesin to the polyamideimide resin composition (page 6).  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (WO 2016/75099 A1, English equivalent US 2018/0112104 A1) teaches a polyamideimide resin composition.
Sidenstick (ES 2641464 T3) teaches a solvent system for polyamideimide resins.
Takahashi (WO 2017/099030 A1) teaches a polyamideimide resin composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767